ORDER

PER CURIAM.
Brian K. Rose (Movant) appeals from the motion court’s Findings of Fact, Conclusions of Law, and Judgment (Judgment) denying, without an evidentiary hearing, his amended Rule 24.035 Motion to Vacate, Set Aside or Correct Judgment and Sentence and Request for Evidentiary Hearing. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).